Citation Nr: 0516867	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC) based on the need for special aid and attendance or a 
higher level of care under 38 U.S.C.A. § 1114 (r)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to January 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to SMC based on the 
need for the regular aid and attendance of another person.  
The case was forwarded to the Board.  In May 2004, the Board 
REMANDED to the RO for additional development, to include a 
VA examination and an opinion.  The RO subsequently conceded 
the veteran's need for the regular aid and attendance of 
another person but correctly pointed out that, in view of the 
veteran's current level of special monthly compensation 
(38 U.S.C.A. § 1114(p)), which includes the loss of use of 
three extremities and separately rated disabilities at 50 
percent or greater, a higher level of special monthly 
compensation requires the evidence to show that a higher 
level of care is needed within the meaning of under 
38 U.S.C.A. § 1114, (r)(2) (West 2002).    


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
gouty arthritis resulting in loss of use of both feet, rated 
as 100 percent disabling, and a 60 percent rating for gouty 
arthritis resulting in loss of use of the left hand.  A 60 
percent rating is also in effect for gouty arthritis of 
multiple joints with left shoulder repair.

2.  The competent medical evidence shows that the veteran's 
service-connected disabilities render him unable to protect 
himself from the hazards or dangers incident to his daily 
environment, and prevent him from dressing and feeding 
himself, as well as from writing and attending to wants of 
nature, consistent with the need for the regular aid and 
attendance of anther person; however, the preponderance of 
the evidence is against a finding that he is in need of a 
higher level of care, provided on a daily basis by a person 
who is licensed to provide such services, or who provides 
such services under the regular supervision of a licensed 
health care professional. 


CONCLUSION OF LAW

The criteria required to show the need for a higher level of 
care for personal health care services provided on a daily 
basis in the veteran's home by a person (1) who is licensed 
to provide such services; (2) or who provides such services 
under the regular supervision of a licensed health care 
professional, have not been met.  38 U.S.C.A. §§ 1114(r)(1) 
(2), 1502, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.351, 3.352 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The Board concludes that the discussions in the May 2004 
Board remand; the July 1998 and the September 2000, rating 
decisions; the May 2002 Statement of the Case; the September 
2003, March 2005 Supplemental Statements of the Case and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for service connection, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to the veteran's claim.  Further, the 
May 2004, letter from the RO to the veteran informed him of 
the types of evidence that would substantiate his claim, that 
he could obtain and submit private evidence in support of his 
claim, and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran on May 2004, after the 
issuance of the September 2000 RO decision that is the 
subject of this appeal.  However, the Board finds that the 
veteran has been presented ample opportunities, previous and 
subsequent to the September 2000 RO decision, to present any 
evidence in his possession or that he could obtain that would 
substantiate his claim.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case (prior to the initial rating decision).   

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the letter of April 2001 from the RO provided 
to the appellant stated that the appellant was asked to 
inform the RO of medical providers who have treated the 
veteran for his condition that the veteran would want the RO 
to obtain and provide any records who would like to obtain 
himself.  Accordingly, the Board finds that the "fourth 
element," was met and the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim for service connection.  In the letters noted 
above, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by May 
2004 correspondence and notified the veteran of the enactment 
of the VCAA.  The RO notified him of the types of evidence 
required to substantiate his claim and that VA would obtain 
such records if their release were authorized.  The RO 
advised the veteran to identify any evidence not already of 
record, and to complete authorization forms (VA Forms 21-
4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal and a medical 
history form.  The RO advised the veteran that it would 
obtain such records if their release were authorized. 

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duty to notify has thus been satisfied, as the 
veteran has been provided with notice of what is required to 
substantiate his claim.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran is entitled to 
a higher level of SMC based on the need for special aid and 
attendance, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2004). 

A VA examination was conducted, pursuant to the Board's May 
2004 remand, which included appropriate historical and 
clinical findings and was adequate for addressing the 
question at hand.  The Board finds this examination, along 
with other evidence of record, provides sufficient findings 
upon which to determine whether the veteran is entitled to a 
higher level of SMC based on the need for special aid and 
attendance or a higher level of care under the provisions of 
38 U.S.C.A. § 1114(r)(2).    

For all of the preceding reasons, VA has fulfilled its duties 
under VCAA for this appeal.
 
Factual Background

Service connection is currently in effect for gouty arthritis 
with for the loss of use of both feet, rated as 100 percent 
disabling, and loss of use of the left hand, rated 60 
percent.  A 60 percent rating is also in effect for gouty 
arthritis of multiple joints with left shoulder repair.  An 
RO decision in July 1998, awarded the veteran SMC based on 
anatomical loss of both feet and one hand as a result of the 
service connected gouty arthritis.  

In an April 2000 statement submitted by the veteran, he 
reported needing assistance from his wife for bathing, 
dressing, eating and going to medical appointments.  The 
veteran underwent a VA examination in June 2000.  He was 
unable to walk on that date and attended the examination in a 
wheelchair.  The veteran's wife assisted him during the 
examination.  The examiner found that he had significant 
swelling of the small joints of the finger, particularly in 
the left hand.  The veteran also displayed weak and limited 
grasping.  The report of the June 2000 VA examination did not 
include findings addressing whether or not the veteran was 
able to attend to the activities of daily living or an 
opinion from a physician as to whether or not the veteran was 
in need of aid and attendance.

Post-service medical records showed that the veteran 
underwent a first metatarsopjalangeal fusion in November 
2001.  He received IV pain medications and a catheter was 
placed for long-term home care.  On November 2001 reflected a 
referral for skilled nurse home health visits for 
monitoring/teaching reinforcement home IV antibiotic therapy, 
changing Groshong catheter dressings and daily wound care to 
a left foot ulcer.  The veteran and his wife were instructed 
on administering IV antibiotic therapy and changing Groshong 
catheter.  A post-service VA medical report showed that on 
February 2002 the catheter was removed.  Other post service 
VA medical records showed that the veteran experienced gouty 
attacks on a monthly basis.  An April 2002 report noted that 
the veteran had experienced chronic tophaseus gout and 
chronic drainage problems since the November 2001 surgery. In 
January 2002 a gouty tophi was removed from his foot.  

At a hearing held on April 2003, the veteran testified that 
he was unable to dress, feed and bathe himself.  He stated 
that he required his wife's assistance to perform these 
tasks.  The veteran's wife testified that she was unable to 
work because of the veteran's care needs.  

In a statement submitted in support of his claim in June 
2004, the veteran stated that the foot surgery performed in 
November 2001, left him bedridden for close to a year.  On 
remand from the Board, the veteran underwent a VA examination 
on October 2004.  He complained of multiple joint pain, 
primarily in the knees, feet, spine and hands.  The pain was 
progressively interfering with the veteran's ability to care 
for himself without assistance.  The examiner observed he was 
not bedridden and ambulated with a cane and his wife's 
assistance.  The examiner found that the veteran was 
physically unable to handle his benefits as he was incapable 
of doing paperwork due to significant deformity of the hands.  
The veteran required his wife's assistance to move around the 
house because he had a tendency to fall.  His wife also 
assisted the veteran with feeding, bathing, changing clothes 
and writing.  The veteran was unable to rise out of bed 
without assistance, thus his wife brought a urinal to him at 
night.  His balance was poor and required the use of a cane, 
crutches or a wheelchair.  

The examination revealed a normal build, but a limp posture 
due to pain.  Range of motion was limited by pain and there 
was deformity of both hands with diminished grip strength.  
Range of motion of the left shoulder was minimal with forward 
flexion to 15 degrees and abduction at 20 degrees.  Range of 
motion testing was otherwise not possible due to severe pain 
and the veteran's inability to stand for more than a couple 
of minutes without assistance.  

The examiner found that the veteran was nearly housebound and 
was unable to leave the premises without assistance.  She 
also concluded that he was incapable of protecting himself 
from hazards and dangers of daily living.   The examiner 
opined that the veteran was at least as likely as not in need 
of permanent aid and attendance of another person due to his 
disabilities.  The examiner indicated having reviewed the 
veteran's claims file in preparation for the examination.  
There was no indication that the veteran needed the personal 
health care services provided on a daily basis in his home by 
a person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health care professional.

Laws and Regulations

Pension benefits are payable at the "special," i.e., higher 
rate, with a higher minimum income limit, if a veteran is a 
patient in a nursing home, is helpless or blind, or is so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person, or otherwise 
establishes the factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351.

An award of SMC based on housebound status requires either 
that the veteran have additional service-connected disability 
or disabilities independently rated at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving a different part of the body, or 
that he be permanently housebound by reason of the service-
connected disability or disabilities.  A veteran will be 
considered housebound where the evidence shows that, as a 
direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. § 
1114(l) through (n); bilateral deafness rated at 60 percent 
or more disabling (and the hearing impairment in either one 
or both ears is service connected) in combination with 
service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one of both ears is service- 
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of § 3.352.

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) 
or (p), or was based on an independent factual determination.

A veteran is entitled to special monthly compensation, above 
the rate provided by 38 U.S.C.A. § 1114(r)(1) when, in 
addition to the need for regular aid and attendance, he or 
she is in need of a higher level of care.  A higher level of 
care means the need for personal health care services 
provided on a daily basis in the veteran's home by a person 
(1) who is licensed to provide such services; (2) or who 
provides such services under the regular supervision of a 
licensed health care professional.  38 U.S.C.A. § 1114(r)(2) 
(West 2002); 38 C.F.R. § 3.352 (2004).

Personal health care services include, but are not limited 
to, such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health care training or the regular 
supervision of a trained health care professional to perform. 
38 C.F.R. § 3.352(b)(2) (2004). The provisions regarding the 
basic criteria for a higher level aid and attendance 
allowance are to be strictly construed. This higher level 
allowance is to be granted only when the veteran's need is 
clearly established, and the amount of services required by 
the veteran on a daily basis is substantial. 38 C.F.R. § 
3.352(b)(5) (2004).

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1).

Analysis

The VA examiner who conducted the October 2004 examination 
opined that, as a result of the combined effects of the 
veteran's disabilities, it is at least as likely as not that 
the veteran is in need of permanent aid and attendance of 
another person.  The examiner indicated that the veteran's 
service-connected disabilities restrict his ability to get 
out of a chair or bed without assistance, requiring the use 
of a urinal at night.  His balance was poor and required the 
use of a cane, crutches or a wheelchair.  The examiner found 
that the veteran was unable to leave the premises without 
assistance.  The examiners' findings are consistent with the 
need for regular aid and attendance of another person to 
protect him from the hazards or dangers incident to his daily 
environment.  However, the preponderance of the evidence is 
against the ongoing need of a higher level of care for 
personal health care services provided on a daily basis by a 
person who is licensed to provide such services, or who 
provides such services under the regular supervision of a 
licensed health care professional.  38 U.S.C.A. § 1114(r)(2) 
(West 2002); 38 C.F.R. § 3.352 (2004).

Health care services that would qualify the veteran for the 
higher level aid and attendance allowance authorized by 38 
U.S.C.A. § 1114(r)(2), include, but are not limited to, such 
services as physical therapy, administration of injections, 
placement of indwelling catheters, and the changing of 
sterile dressings, or like functions which require 
professional health care training or the regular supervision 
of a trained health care professional to perform.  38 C.F.R. 
§ 3.352(b)(2) (2004).   Although the post-service medical 
records showed that following the metatarsopjalangeal fusion 
in November 2001, the veteran required IV pain medications 
and a catheter, and that both he an his wife were instructed 
on administering IV antibiotic therapy and changing Groshong 
catheter, and a skilled nurse made home health visits for 
monitoring/teaching the use of said devices, a post-service 
VA medical report showed that in February 2002, or within 
several months, these devices were removed.  There is no 
evidence that after February 2002, the veteran has required 
daily assistance in administering these services under the 
supervision of, or performed by a trained health care 
professional.  It is pertinent to note that the provisions 
regarding the basic criteria for a higher level aid and 
attendance allowance are to be strictly construed.  This 
higher level allowance is to be granted only when the 
veteran's need is clearly established, and the amount of 
services required by the veteran on a daily basis is 
substantial.  38 C.F.R. § 3.352(b)(5) (2004).  

In sum, the competent medical evidence shows that the 
veteran's service-connected disabilities render him unable to 
protect himself from the hazards or dangers incident to his 
daily environment, and prevent him from dressing and feeding 
himself, as well as from writing and attending to wants of 
nature, thus establishing a factual need for the regular aid 
and attendance of anther person.  However, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is in need of 
a higher level of care, provided on a daily basis by a person 
who is licensed to provide such services, or who provides 
such services under the regular supervision of a licensed 
health care professional. 
Accordingly, a higher level of SMC based on the need for 
special aid and attendance or a higher level of care under 
38 U.S.C.A. § 1114(r)(2) is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a higher level of SMC based on the need for 
special aid and attendance or a higher level of care under 
38 U.S.C.A. § 1114 (r)(2), is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


